DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 19, 2021.   Claims 11-13 have been canceled without prejudice. Claims 1-10 and 14-22 are pending and an action on the merits is as follows.	
Objections to claims 2, 14 and 20 have been withdrawn.
Rejections of claims 3, 8 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 includes the limitation “where impact adjacency can be used to determined”.  However the phrase “can be” renders the claim indefinite.  It is unclear whether the claim necessarily requires the limitations which follow.  For examining purposes, this limitation is interpreted as stating “where impact adjacency is used to determined”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14, 15 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquez et al. (US 2013/0340598 A1).
Claim 1: Marquez et al. discloses a digital musical instrument (page 6 ¶ [0087]), shown in Fig. 17A to comprise a sensor matrix on a substrate sheet (236), similar in 
Claim 2: Marquez et al. discloses a digital musical instrument where the sensor matrix is similar in construction to substrate sheet, as stated above.  The substrate sheet is shown in Fig. 7 to include a flexible overlay substrate (flexible substrate sheet 36) with an applied resistive print (FSR ink) that electrically shorts against an opposed printed circuit when impacted (page 3 ¶ [0032]), where said opposed printed circuit is similarly shaped (page 4 ¶ [0070]).  A sampling circuit is further coupled with the printed circuit for sampling an electrical output of an impact event overtime and for generating the electrical signal output representative of the impact event over time (page 8 ¶ [0116]).
Claim 3: Marquez et al. discloses a digital musical instrument as stated above, where the sensor matrix is shown in Fig. 17A to include an enclosed spacer (white areas between sensor zones) between the flexible overlay substrate and the printed 
Claim 4: Marquez et al. discloses a digital musical instrument as stated above, where the sensor matrix is in a plastic matrix (page 4 ¶ [0069]).  The matrix is shown in Fig. 17A to be a matrix of sensors 5 X 5 or greater. 
Claim 5: Marquez et al. discloses a digital musical instrument where the sensor matrix is similar in construction to substrate sheet, as stated above.  The substrate sheet is shown in Fig. 3 to be secured to a base (base pad 63) through a baseboard (21), bonded to a rubber surface of base (page 5 ¶ [0085]).  Therefore the surface impression transducer is secured to the base by a dampened connection.  
Claim 6: Marquez et al. discloses a digital musical instrument as stated above, where the sensor matrix is shown in Fig. 17A to be engineered in a round shape.
Claims 7, 9 and 10: Marquez et al. discloses a digital musical instrument as stated above, where the articulation recognition processor determines a volume (amplitude) of the associated sound to be outputted based on force of impact through use of force sensitive operation amplifier (page 8 ¶ [0116]).
Claim 8: Marquez et al. discloses a digital musical instrument as stated above, where the processor is coupled with a memory for storing a plurality of sounds, where the processor selects one or more of the stored sounds to output based on a positional analysis of an impact event (page 9 ¶ [0126]).
Claim 14: Marquez et al. discloses a digital musical instrument as stated above, where the digital musical instrument is a three dimensional instrument, as can be seen in Fig. 3, and the location includes location in an x or y direction (page 8 ¶ [0116]).  
Claim 15: Marquez et al. discloses a digital musical instrument as stated above, shown in Fig. 17A to include multiple sensor matrices corresponding to multiple zones, each coupled with the articulation recognition processor (page 7 ¶ [0097]).
Claim 20: Marquez et al. discloses a digital musical instrument as stated above, where sound is modulated by dynamically adjusting an attack of an outputted sound (page 6 ¶ [0087])  Therefore the ADSR sound is dynamically adjusted.
Claim 21: Marquez et al. discloses a digital musical instrument as stated above, where impact adjacency is used to determine impacts that occur between individual adjacent sensors (page 3 ¶ [0032]).
Claim 22: Marquez et al. discloses a digital musical instrument as stated above, shown in Fig. 17A to include multiple zones, where each zone produces a uniquely distinct frequency (page 9 ¶ [0126]) which are user adjustable by varying the transfer function of signal processing circuitry (page 6 ¶ [0087]).  Therefore the digital musical instrument has a virtual surface shape based configuration that can define multiple, virtual shapes on the transducer surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marquez et al. (US 2013/0340598 A1) in view of Shim et al. (US 2012/0204704 A1).
Claim 16: Marquez et al. discloses a digital musical instrument as stated above, where a digital music instrument concentrator (electronic interface module 70) has an input for coupling with the digital music instrument via interface tail (57) to receive a signal from the digital music instrument, as can be seen from Fig. 1.  It is further coupled with a synthesizer to provide said synthesizer with signals received from the digital music instrument (page 6 ¶ [0087]), and provides power to the digital music instruments (pages 5-6 ¶ [0086]).  This reference fails to disclose a plurality of digital music instruments as a digital instrument kit, where the digital music instrument concentrator has a plurality of inputs for coupling with the plurality of digital music instruments to receive the signal output from each of the plurality of digital music instruments.
However Shim et al. teaches a digital musical instrument where a plurality of digital music instruments are shown in FIG. 1 as a digital instrument kit, where a digital music instrument concentrator (electronic drum module 18) is shown in FIG. 4 to have a plurality of inputs (trigger inputs 44) for coupling with the plurality of digital music instruments to receive the signal output from each of the plurality of digital music instruments (page 2 ¶ [0021]).
Given the teachings of Shim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital musical instrument disclosed in Marquez et al. with providing a plurality of digital music 
Claims 17 and 18: Marquez et al. discloses a digital musical instrument as stated above, but fails to disclose the signal output by the processor to be a MIDI signal.
However Shim et al. teaches a digital musical instrument including a MIDI output port (38) (page 1 ¶ [0020]).  Therefore a signal output by a processor would be a MIDI signal.
Given the teachings of Shim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital musical instrument disclosed in Marquez et al. with providing the signal output by the processor to be a MIDI signal.  Doing so would “permit MIDI control data ... to be transmitted to a personal computer for further processing” as taught in Shim et al. (page 1 ¶ [0020]).  
Claim 19: Marquez et al. modified by discloses a digital musical instrument as stated above, but fails to disclose the signal output by each of the plurality of digital music instruments to the digital music concentrator to be a MIDI signal.
However Shim et al. teaches a digital musical instrument where a signal output by each digital music instrument to the digital music instrument concentrator is a MIDI signal (page 2 ¶ [0028]).  
.  

Conclusion
	Examiner tried to contact applicant’s representative, Brian Tollefson on April 8, 2021 through telephone communications as per requested in the response, but was unsuccessful, as his mailbox was full and not receiving voice mails.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 9, 2021